Citation Nr: 1046634	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether there is new and material evidence to reopen the 
claim for service connection for the cause of the Veteran's 
death.

2.  Entitlement to service connection for the cause of the 
Veteran's death due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to November 
1968.  He served in Vietnam.  He died on December [redacted], 1996.  The 
appellant is his widow.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision from the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional Office 
(RO).  A videoconference hearing was held before the undersigned 
Veterans Law Judge in December 2006.  An independent medical 
expert (IME), who is a professor of medicine, submitted an 
opinion dated in May 2010.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era; exposure to Agent Orange is presumed; and he was not 
in receipt of service connection for any disability.

2.  According to his death certificate, he died on December [redacted], 
1996, due to esophageal cancer. 

3.  In May 1997, the RO denied service connection for the cause 
of the Veteran's death.  The appellant was notified of that 
decision in a letter dated the same month, did not timely appeal, 
and that decision is now final.

4.  The evidence presented since the May 1997 denial action 
relates to an unestablished fact necessary to establish the 
claim; and, in connection with evidence previously assembled, 
raises a reasonable possibility of substantiating the claim of 
service connection for service connection for cause of the 
Veteran's death.

5.  Esophageal cancer is not a disease that may presumed to be 
caused by exposure to Agent Orange.

6.  The preponderance of the evidence does not show that a 
disability related to active service was the principal or 
contributory cause of death.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim 
for service connection for cause of the Veteran's death is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  The criteria for service connection for cause of the 
Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen 

In January 1997, the appellant requested service connection for the 
cause of the Veteran's death.  In a May 1997 decision, the RO denied 
service connection for the cause of the Veteran's death. 

The appellant was notified of the decision in May 1997, but she did 
not appeal within one year of that notice and the decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  
When a claim is the subject of a prior final denial, it may be 
reopened if new and material evidence is presented.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

When a claim to reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the last 
final disallowance of the claim is new and material.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

"New" evidence is defined as evidence not previously submitted to 
agency decision makers, and "material" evidence is evidence that, by 
itself or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The evidence received subsequent to the May 1997 rating decision is 
presumed credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of the 
person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

In April 2003, the appellant petitioned to reopen the claim of 
service connection for cause of the Veteran's death.

Since the credibility of the evidence received since the last denial 
is to be presumed, Justus, supra, the Board will reopen the 
appellant's cause of the Veteran's death claim based on receipt of 
two physicians' letters dated in December 2006, who stated that 
inservice Agent Orange exposure caused the Veteran's death.  These 
statements relate to an unestablished fact necessary to establish the 
claim, and, in connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the claim of service 
connection for cause of the Veteran's death.

II.  Service Connection for the Cause of the Veteran's Death

A.  Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a Dependency and Indemnity Compensation 
(DIC) claim includes (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his 
death (there is none in this case); (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service-
connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO provided the appellant pre-adjudication notice by a letter 
dated in August 2003. 

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  The appellant submitted several physicians' opinions 
and a report to the VA that esophageal cancer is caused by Agent 
Orange exposure.  Thus, based on the record as a whole, a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
the claim decided herein, and as such, that she had a meaningful 
opportunity to participate in the adjudication of her claim such 
that the essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Finally, the 
appellant demonstrated her actual knowledge of what was required 
to substantiate her application for the cause of the Veteran's 
death in her hearing testimony.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, obtained a medical opinion, and afforded 
the appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issue on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

B.  Analysis

The survivors of a Veteran who has died from a service-connected 
disability or compensable disability may be entitled to receive DIC.  
38 U.S.C.A. § 1310.  Service connection for the cause of a Veteran's 
death may be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to be the 
principal cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b).  For a service-connected disability to 
constitute a contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).

Service connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where the 
chronicity of a condition manifested during service either has not 
been established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  The regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such malignant tumors, if manifest to a 
degree of 10 percent within one year after separation from active 
duty, may be presumed to have been incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

With regard to disabilities an appellant attributes to exposure to 
Agent Orange, the law provides that for veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 1962, 
and ending May 7, 1975, service connection may be presumed for 
certain diseases enumerated by statute and regulations that become 
manifest within a particular period, if any such period is 
prescribed.  The specified diseases do not include stomach or 
esophageal cancer.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-449 
(1996).

Notwithstanding the foregoing discussion regarding presumptive 
service connection, which arose out of the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Public Law No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102- 4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
Proof of direct service connection between exposure and disease 
entails showing that exposure during service actually caused the 
malady which develops years later.  Actual causation carries a very 
difficult burden of proof.  See Combee, 34 F.3d at 1042.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or disease 
or some other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do not 
constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the responsibility of the Board to determine the probative 
weight to be ascribed as among multiple medical opinions in a case, 
and to state reasons or bases for favoring one opinion over another.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).

It is asserted that the Veteran's carcinoma which caused his death is 
the result of his exposure to Agent Orange.

The Veteran served on active duty from June 1965 to November 1968.  
He served in Vietnam and is presumed to have been exposed to 
herbicides, such as Agent Orange, while in service.  He was diagnosed 
with adenocarcinoma of the esophagogastric junction in March 1990, 
after several months of dysphagia.  He underwent esophagogastrectomy 
in April 1990, with subsequent chemotherapy.  In April 1996, he was 
diagnosed with lower esophageal cancer, esophagogastric junction.  
According to his death certificate, he died on December [redacted], 1996, due 
to esophageal cancer.  He was not in receipt of service connection 
for any disability.

In December 2006, the appellant submitted an Agent Orange report by 
Admiral Zumwalt from May 5, 1990, finding that Agent Orange exposure 
caused esophageal cancer; and letters from two of the Veteran's 
physicians, stating that the Veteran's cancer was likely related to 
his exposure to Agent Orange during his service in Vietnam.  Luis 
Meza, M.D., stated that he reviewed the Agent Orange report and 
opined that the Veteran's cancer was due to Agent Orange exposure.  
Weston P.  Miller III, M.D., stated "[b]ased on scientific data, 
[the Veteran's] exposure to [A]gent [O]range is a likely factor in 
his fatal cancer of the stomach." 

In May 2010, a professor of medicine expressed the opinion, after 
a review of the Veteran's claim file, that the Veteran's 
pathology slides indicated that the Veteran's cancer affected the 
distal or lower esophagus.  He opined it was less likely as not 
that the Veteran's esophageal cancer was caused or aggravated by 
Agent Orange exposure.  He cited the Seventh Biennial Update 2008 
of the Committee to Review the Health Effects in Vietnam Veterans 
of Exposure to Herbicides, published by the National Academy of 
Sciences which concluded that there was no statistically 
significant increase of esophageal cancer based on exposure to 
Agent Orange.  In addition, he stated that he made a recent 
search of medical literature pertaining to the issue which 
yielded no additional information.  

The Veteran's representative, in October 2010 stated that another 
IME opinion is necessary because the medical expert was not asked 
if the Veteran's stomach cancer was due to Agent Orange exposure 
as there is evidence of record that the Veteran had stomach 
cancer.  Stomach cancer is not a disease for which presumptive 
service connection due to Agent Orange exposure is warranted 
under 38 C.F.R. § 3.309(e).  The medical expert stated, based on 
review of the Veteran's pathology slide report, that the Veteran 
had esophageal cancer, not stomach cancer.  Based on this finding 
and the Veteran's death certificate, the Board finds that the 
Veteran had esophageal cancer, not stomach cancer.  Therefore, 
another IME is not necessary.  

The appellant disagrees with the IME opinion.  She essentially 
contends that there are too many variables in the study cited by 
the physician; he could not possibly duplicate the environment 
the Veteran operated in Vietnam; the opinion is devoid of any 
rationale to support his finding that it was less likely as not 
that the Veteran's esophageal cancer was caused or aggravated by 
Agent Orange exposure and that many servicemen have been 
compensated for disabilities due to Agent Orange exposure.  

Regarding the appellant's arguments pertaining to the IME report, 
the physician gave the rationale for his opinion, it represents 
the most detailed opinion given after a review of the Veteran's 
claims file, and it cites to recent scientific data.  The Board 
finds the May 2010 opinion to be the most probative.  See 
Winsett, supra.  

The statements from the Veteran's private physicians cite to a 
1990 report summarizing scientific studies.  There is no 
indication that either of these physicians examined the more 
recent data showing no association between Agent Orange exposure 
and esophageal cancer such as the Seventh Biennial Update, 2008, 
supra.  With regard to the Zumwalt report, VA has determined that 
there is no positive association between exposure to herbicides 
and any other condition for which it has not specifically been 
determined that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-46 (1994); see also 61 Fed. Reg. 
57,586-89 (1996).  Consequently, the Board finds the statements 
from the private physicians to be of little probative value.  See 
Bloom, supra.

The Board finds that the Veteran's spouse is competent to report 
her observations.  However, she is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation or diagnosis as she has not been shown to have 
any medical expertise.  See Espiritu, supra.  

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for cause of the 
Veteran's death is not warranted. 


ORDER

The claim for service connection for cause of the Veteran's death 
is reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for the cause of the Veteran's 
death is denied.  



____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


